Citation Nr: 1738769	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected left inguinal hernia, status post herniorrhaphy.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to July 1983.  He also had service in the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was before the Board in December 2015 at which time it was remanded to obtain outstanding medical records and provide the Veteran with an additional VA examination.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has not argued otherwise.

The Board notes that the Veteran was formerly represented by Virginia Girard-Brady, Esq.  In January 2014, however, he submitted a VA Form 21-22 in favor of the Disabled American Veterans.  In October 2015, the Board sent the Veteran a letter asking that he clarify his wishes regarding his representation.  In December 2015, the Veteran responded that he wished to represent himself and asked that the Board proceed with his appeal.  


FINDING OF FACT

Throughout the appeal period, the Veteran's left inguinal hernia has been manifested by subjective complaints of pain in the groin area; it has not been manifested by recurrence of an inguinal hernia, readily reducible, or well-supported by truss or belt.



CONCLUSION OF LAW

The criteria for a compensable rating for left inguinal hernia, status post herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's left inguinal hernia is currently rated as noncompensable under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 pertaining to inguinal hernias.

Pursuant to Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion is rated noncompensable.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Factual Background

The Veteran underwent a VA examination in April 2012 at which time a diagnosis of hernia was provided.  During the examination, the Veteran stated that he experienced pain in the left groin area when he bends over.  He described the pain as constant and ranging from dull to sharp.  The examiner noted that results from an ultrasound revealed tenderness in the left superior scrotal area.  The Veteran's treatment plan for the disability did not include taking continuous medication.  There was no evidence of recurring episodes of symptoms that are severe or not severe, abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, or incapacitating episodes.  The examiner noted that the Veteran had a healed scar in the left lower quadrant as a result of a hernia surgical repair in 1981 measuring 9 centimeters by .5 centimeters.  The scar was not painful or unstable.  With regard to functional impact, the examiner determined that the Veteran's left inguinal hernia impacted his ability to work.  She noted that the Veteran stopped working in 2007 after being terminated.  However, she noted that the appellant's pain started in 2011, so his work was not affected by the condition.

The Veteran was provided an additional VA examination in March 2016.  Inguinal hernia was again diagnosed.  At the time of the examination, the Veteran reported pain and stated that "the left testicle is still drawn and there are times that he feels it pulling."  He indicated that the pain will come at different times and not necessarily with activity.  He described the pain as stabbing, sharp, and piercing, which lasted for approximately 1 minute.  On physical examination, there was no hernia detected.  However, there was a healed surgical scar over the left groin that that was 5 centimeters in length and .2 centimeters in width.  The scar was not painful or unstable.  The examiner also noted that there was no indication for support.  She also determined that the condition did not impact the Veteran's ability to work. 

Post-service VA medical records note a history of inguinal hernia without mention of obstruction or gangrene.  However, the records during the appeal period do not demonstrate a recurrent inguinal hernia.


Analysis

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's service-connected left inguinal hernia.

The evidence of record demonstrates subjective complaints of pain in the groin area, however there were no findings of a current left inguinal hernia at the time of the April 2012 and March 2016 VA examinations.  The objective medical evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible.  Thus, the Board finds no basis on which to assign a compensable under 38 C.F.R. § 4.114, Diagnostic Code 7338.

The Board observes that the Veteran has a scar as a result of his service-connected disability.  However, the scar was not found to be painful or unstable and did not cover an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for scars is not warranted.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's left inguinal hernia could not receive a higher rating under an analogous diagnostic code.  

In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

As detailed above, pain in the groin area is a symptom associated with the Veteran's left inguinal hernia.  The Board acknowledges that pain is not contemplated in the rating criteria of Diagnostic Code 7338.  Nevertheless, there is no evidence of marked interference with employment.  The Board acknowledges that the April 2012 VA examiner indicated that the Veteran's inguinal hernia interfered with employment.  However, she noted that the Veteran stopped working in 2007 after being terminated.  The appellant's pain started in 2011; therefore his work was not affected by the condition.  Moreover, the March 2016 VA examiner determined that the appellant's left inguinal hernia did not impact the Veteran's ability to work.  Further, there is no evidence of frequent hospitalization.  As noted herein, VA treatment records note a history of inguinal hernia, however, the records do not demonstrate frequent hospitalization for the condition.  As such, the Board finds referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted. 

In the instant case, however, such issue has not been raised by the appellant or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to the left inguinal hernia, the Veteran is service-connected for posttraumatic stress disorder.  The signs and symptoms of the appellant's service-connected disabilities, and their resulting impairment collectively, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and the appellant has not contended that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's left inguinal hernia.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for service-connected left inguinal hernia, status post herniorrhaphy is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


